POB 1263London, Kentucky40743 FILED AS CORRESPONDENCE ON EDGAR March 31, 2014 Ethan Horowitz Branch Chief United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attn: Jennifer O’Brien, Staff Accountant Re: Puissant Industries, Inc., File No. 000-54719 Dear Mr. Horowitz: Pursuant to your March 13, 2014 comment letter to Puissant Industries, Inc. (the “Company”) requesting that the Company advise you how the Company intends to address re-audit requirements, please be advised that the Fiscal Year 2012 will be re-audited by our new auditor, Terry L. Johnson, CPA. Sincerely yours, /s/ Mark Holbrook Mark Holbrook Chief Executive Officer
